Per Curiam,
The only question in this case is on the contributory negligence of the plaintiff in riding her bicycle into a hole in the street without properly looking where she was going. But though called by most of the witnesses a hole, the defect was rather a depression caused by the subsidence of the foundation so that the surface of the asphalt had sunk but was not broken, and there was testimony that the defect was not noticeable until the rider came near it. Under such circumstances the question of negligence was for the jury.
Judgment affirmed.